Case 1:20-cv-03036-WFK-SMG Document 1 Filed 06/17/20 Page 1 of 10 PageID #: 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------x
QIANA NUNEZ,
                                                                         Case No.

                                   Plaintiff,                            COMPLAINT
        -against-
                                                                         Trial by Jury Demanded
COMMUNITY HEALTH CENTER OF RICHMOND, INC.
and HENRY THOMPSON,

                                    Defendants.
---------------------------------------------------------------------x

        Plaintiff QIANA NUNEZ (hereinafter referred to as “Plaintiff”), by her attorneys, Goddard

Law PLLC, whose offices are located at 39 Broadway, Suite 1540, New York, NY 10006, as and

for her Complaint, alleges, upon knowledge with respect to herself, and upon knowledge,

information and belief as to all other matters, as follows:

        1.       This is an action to remedy unlawful retaliation in violation of the New York Labor

Law § 740 (“NYLL”)

        2.       Plaintiff also seeks unpaid overtime and penalties for failure to provide accurate

wage statements in violation of the Fair Labor Standards Act (“FLSA”) and the New York Labor

Law (“NYLL”).

        3.       Plaintiff seeks declaratory relief, monetary damages, liquidated damages and

punitive damages.

                                                JURISDICTION

        4.       Jurisdiction of the Court over this controversy is based upon 29 U.S.C. § 201, et.

seq, 28 U.S.C. §§ 1331 and 1337 and the doctrine of supplemental jurisdiction pursuant to 28

U.S.C. § 1367.




                                                         1
Case 1:20-cv-03036-WFK-SMG Document 1 Filed 06/17/20 Page 2 of 10 PageID #: 2




        5.       This Court has jurisdiction over all state law claims brought in this action pursuant

to 28 U.S.C. § 1367.

        6.       This action properly lies in the Southern District of New York, pursuant to 28

U.S.C. § 1391.

                                                PARTIES

        7.       Plaintiff Qiana Nunez is a resident of Richmond County, New York.

        8.       At all times relevant to this Complaint, Plaintiff was an “employee” within the

meaning of all relevant statutes

        9.       Defendant Community Health Center of Richmond, Inc. (“CHCR”) is a domestic

non-profit corporation organized and existing under the laws of the State of New York, authorized

to do business in the State of New York.

        10.      At all relevant times, Defendant CHCR is an employer under all relevant statutes.

        11.      Upon information and belief, Defendant CHCR, Inc. maintains its principal place

of business at 439 Port Richmond Avenue, Staten Island, New York 10302.

        12.      At all times hereinafter mentioned, the activities of Defendant CHCR constituted

an “enterprise” within the meaning of Section 3(r) & (s) of the FLSA, 29 U.S.C. § 203(r) & (s).

        13.      Upon information and belief, Defendant CHCR maintained control, oversight, and

direction over their operations and employment practices.

        14.      At all times hereinafter mentioned, Defendant CHCR employed employees,

including Plaintiff, who regularly engaged in commerce or in the production of goods for

commerce or in handling, selling or otherwise working on goods and materials which have moved

in or been produced for commerce within the meaning of Section 3(b), (g), (i) and (j) of the FLSA,

29 U.S.C. § 203(b), (g), (i), (j), (r) & (s).



                                                   2
Case 1:20-cv-03036-WFK-SMG Document 1 Filed 06/17/20 Page 3 of 10 PageID #: 3




       15.     Defendant CHCR’s annual gross volume of business is more than $500,000 within

the meaning of 29 U.S.C. § 203(s)(A)(ii).

       16.     At all relevant times, Defendant CHCR maintained control, oversight, and direction

over its employees, including Plaintiff. Amongst other things, Defendant CHCR maintained

timekeeping, payroll and other employment practices that applied to them.

       17.     Upon information and belief, Defendant Henry Thompson (“Defendant

Thompson”) is the Chief Executive Officer at Defendant CHCR and was Plaintiff’s supervisor

during her employment.

       18.     Upon information and belief, and at all times hereinafter mentioned, Defendant

Henry Thompson operated CHCR.

       19.     Upon information and belief, and at all times hereinafter mentioned, Defendant

Henry Thompson is an agent of CHCR.

       20.     Upon information and belief, and at all times hereinafter mentioned, Defendant

Henry Thompson was a manger and supervisor of CHCR.

       21.     Upon information and belief, and at all times hereinafter mentioned, Defendant

Henry Thompson had the authority over personnel decisions for CHCR.

       22.     Upon information and belief, and at all times hereinafter mentioned, Defendant

Henry Thompson had the authority over payroll decisions for CHCR.

       23.     Upon information and belief, and at all times hereinafter mentioned, Defendant

Henry Thompson supervised employees of CHCR.

       24.     Upon information and belief, and at all times hereinafter mentioned, Defendant

Henry Thompson had the authority to hire and fire employees for CHCR.

       25.     At all times hereinafter mentioned, Defendant Henry Thompson was and still is

an “employer” within the meaning of all relevant statutes.
                                                3
Case 1:20-cv-03036-WFK-SMG Document 1 Filed 06/17/20 Page 4 of 10 PageID #: 4




                                     FACTUAL ALLEGATIONS

                 Defendants Misclassified Plaintiff and Failed to Pay Her Overtime

         26.   Defendant CHCR owns and operates four non-profit community health centers in

Staten Island, New York that provide primary care and dental care for people of all ages.

         27.   Plaintiff was employed as an Executive Office Manager by Defendants from in or

about April 29, 2014 through April 3, 2020.

         28.   As Executive Office Manager, it was Plaintiff’s job to be the administrative

assistant for Defendant CEO Henry Thompson (“Defendant CEO Thompson”). Her duties

included but were not limited to: managing the organization’s calendar including coordinating time

and place for committee and board meetings, maintaining office supplies and organizing the office

space.

         29.   Plaintiff was an employee of Defendants, working under their direct supervision.

         30.   Throughout the duration of Plaintiff’s employment, she regularly worked over 40

hours each week.

         31.   Plaintiff would arrive at work early and consistently for a period work through

lunch. Plaintiff also worked over forty hours a week during weeks when the Board of Directors

held their monthly meetings. Defendants offered her compensation time for weeks that had the

Board of Directors meeting by allowing her to leave early on Fridays; however, Plaintiff typically

had too much work to leave early on Fridays.

         32.   From around April 29, 2014 to around July 31, 2019, Plaintiff typically worked

49.5 hours a week. From around August 1, 2019 to February 29, 2020, Plaintiff typically worked

around 54.6 hours a week for half the period and around 42.5 hours a week for the other half of

the period. In March of 2020, Plaintiff typically worked 42.5 hours per week.



                                                4
Case 1:20-cv-03036-WFK-SMG Document 1 Filed 06/17/20 Page 5 of 10 PageID #: 5




       24.     At all relevant times, Plaintiff was required to be paid overtime pay at the statutory

rate of one and one-half her regular rate of pay after he worked 40 hours in a workweek for

Defendant.

       33.     Defendants failed to pay her at her proper overtime pay rate of one and one-half her

regular rate of pay for all hours she worked over 40 per week.

       34.     Defendants failed to furnish Plaintiff with an accurate statement of wages listing

hours worked, rates paid, gross wages, allowances and deductions taken, and net wages paid for

each workweek.

       35.     Upon information and belief, Defendants did not keep accurate records of hours

worked by Plaintiff.


          Defendant Terminated Plaintiff in Retaliation for Complaining of a Violation of
              Governor Cuomo’s Executive Order Risking Public Health and Safety

       36.     Defendant CHCR holds monthly senior leadership meetings on the third Tuesday

of every month. The March 2020 meeting was scheduled for March 17, 2020 at 12:30 P.M.

       37.     On March 16, 2020, Governor Cuomo announced an executive order to take effect

on March 17, 2020, ordering all non-essential workers to stay home.

       38.     Due to this order, Plaintiff informed Defendant CEO Thompson that she would be

changing their monthly senior leadership meeting from an in-person meeting to a conference call.

       39.     Defendant CEO Thompson responded that Plaintiff should not take it upon herself

to change a meeting to a teleconference and he would prefer an in-person meeting.

       40.     Plaintiff told Defendant CEO Thompson that she did not believe that a holding an

in-person meeting was safe due to Governor Cuomo’s order and because some of the senior

leadership attending the meeting would be coming from offices that were believed to have been

exposed to COVID-19.
                                                 5
Case 1:20-cv-03036-WFK-SMG Document 1 Filed 06/17/20 Page 6 of 10 PageID #: 6




       41.     Leadership from all three of the CHCR sites would be present for the meeting

including two sites that had continued to see patients. Additionally, CHCR staff suspected that

employees at the 235 Port Richmond Avenue site may have been exposed to COVID-19.

       42.     Plaintiff was also concerned because the conference room the meeting was

scheduled in did not have proper ventilation.

       43.     Defendant CEO Thompson also told Plaintiff that he would not “give into mass

hysteria” and if she was not comfortable to not attend the meeting.

       44.     Plaintiff also expressed her concerns to the Williar Hodges Senior Director of

Finance (“Director Hodges”) who did nothing to change the meeting to a teleconference.

       45.     Because of the large health and safety concerns to Plaintiff and the public, Plaintiff

did not attend the meeting.

       46.     On March 19, 2020, Plaintiff was suspended for “insubordination, confrontational

and disruptive behavior and refusal to participate in the CHCR’s leadership meeting.” She was

also banned from the premises, prohibited from working remotely and prohibited from having any

further contact with CHCR.

       47.     On April 9, 2020, Plaintiff received a letter from Defendant CEO Henry Thompson

that she was terminated effective April 3, 2020.

       48.     Plaintiff’s termination was in direct response to her opposition to holding an in-

person meeting that would risk the health and safety of employees and be in direct opposition to

Governor Cuomo’s executive order.

                                     FIRST CAUSE OF ACTION
                                      FLSA – Unpaid Overtime

       49.     Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.


                                                   6
Case 1:20-cv-03036-WFK-SMG Document 1 Filed 06/17/20 Page 7 of 10 PageID #: 7




        50.    Plaintiff is a non-exempt employee entitled to be paid overtime compensation for

all overtime hours worked.

        51.    Defendants employed Plaintiff for work weeks longer than 40 hours and willfully

failed to compensate Plaintiff for all of the time worked in excess of 40 hours per week, at a rate

of at least one and one-half times their regular hourly rate, in violation of the requirements of

Section 7 of the FLSA, 29 U.S.C. § 207(a)(1).

        52.    Plaintiff has expressed her consent to make these claims against Defendants by

signing a written consent form, pursuant to 29 U.S.C. § 216(b). See Ex. A.

        53.    Defendants failed to make a good faith effort to comply with the FLSA with

respect to its compensation to Plaintiff.

        54.    Because Defendants’ violations of the FLSA were willful, a three-year statute of

limitations applies, pursuant to 29 U.S.C. § 255.

        55.    As a consequence of the willful underpayment of wages, alleged above, Plaintiff

incurred damages thereby and Defendants are indebted to her in the amount of the unpaid

overtime compensation, together with interest, liquidated damages, attorneys’ fees, and costs in

an amount to be determined at trial.


                                 SECOND CAUSE OF ACTION
                                   NYLL – Unpaid Overtime

        56.    Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

        57.    Defendants employed Plaintiff for workweeks longer than 40 hours and willfully

failed to compensate Plaintiff for all of the time she worked in excess of 40 hours per week, at a

rate of at least one and one-half times their regular hourly rate, in violation of the requirements of

NYLL.
                                                  7
Case 1:20-cv-03036-WFK-SMG Document 1 Filed 06/17/20 Page 8 of 10 PageID #: 8




       58.     By the course of conduct set forth above, Defendants have violated NYLL § 650,

et seq.; 12 N.Y.C.R.R. Part 142-2.2.

       59.     Defendants failed to keep, make, preserve, maintain and furnish accurate records

of time worked by Plaintiff.

       60.     Defendants have a policy and practice of refusing to pay overtime compensation

for all hours worked over 40 per workweek to Plaintiff.

       61.     Defendants lacked a good faith basis, within the meaning of N.Y. Lab. Law §

663, to believe their failure to pay Plaintiff overtime wages complied with the NYLL.

       62.     As a consequence of Defendants’ lack of good faith for the underpayment of

Plaintiff’s wages, alleged above, Plaintiff incurred damages thereby and Defendants are indebted

to them in the amount of the unpaid overtime compensation and such other legal and equitable

relief due to Defendants’ unlawful and willful conduct, as the Court deems just and proper.

       63.     Plaintiff seeks recovery of liquidated damages, attorneys’ fees, and costs to be

paid by Defendants as provided by the NYLL.


                                 THIRD CAUSE OF ACTION
                       NYLL – Failure to Provide Accurate Wage Statements

       64.     Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

       65.     Defendants failed to supply Plaintiff with an accurate statement of wages with

every payment of wages as required by NYLL § 195(3), listing: dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of

employer; rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week,

salary, piece, commission, or other; gross wages; deductions; allowances, if any, claimed as part

of the minimum wage; hourly rate or rates of pay and overtime rate or rates of pay if applicable;
                                                 8
Case 1:20-cv-03036-WFK-SMG Document 1 Filed 06/17/20 Page 9 of 10 PageID #: 9




the number of hours worked, including overtime hours worked if applicable; deductions; and net

wages.

         66.    Due to Defendants’ violations of NYLL § 195(3), Plaintiff is entitled to statutory

penalties of two hundred fifty dollars for each workday that Defendants failed to provide her

with accurate wage statements, or a total of five thousand dollars each, and reasonable attorneys’

fees and costs, as provided for by NYLL § 198 (1-d).


                              FOURTH CAUSE OF ACTION
                            NYLL § 740– Whistleblower Retaliation

         67.    Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

         68.    Plaintiff objected to and or refused to participate in an activity by objecting to the

in-person leadership meeting by Defendants.

         69.    The in-person leadership meeting was in direct violation of Governor Cuomo’s

March 16, 2020 Executive Order ordering employees to stay home.

         70.    This meeting which included leadership that were coming from health center

sites exposed to COVID-19 created a substantial and specific danger of furthering the spread of

COVID-19 to other to the public health or safety.

         71.    Because Plaintiff objected to this activity, she was terminated in violation of

NYLL § 740.

         72.    Plaintiff is entitled to backpay for Defendants’ violation of NYLL § 740.


                                      RELIEF DEMANDED

         WHEREFORE, the Plaintiff respectfully requests that this Court enter judgment:




                                                  9
Case 1:20-cv-03036-WFK-SMG Document 1 Filed 06/17/20 Page 10 of 10 PageID #: 10




             A:   Declaring that the Defendants’ employees engaged in unlawful retaliation and

 failure to pay wages in violation of state and local statutes cited herein.

             B:   On the first cause of action, unpaid overtime pay and liquidated damages permitted

 by law pursuant to the FLSA in an amount to be determined at trial.

             C:   On the second cause of action, unpaid overtime pay and liquidated damages

 permitted by law pursuant to the NYLL in an amount to be determined at trial.

             D    On the third cause of action, statutory damages, as provided for by NYLL § 198 for

 Defendants’ violation of wage statement requirements pursuant to NYLL § 195 in the amount of

 FIVE THOUSAND DOLLARS ($5,000)

             E:   On the fourth cause of action, compensatory damages an amount to be determined

 at trial.

             F:   The pre-judgment interest and post judgment interest, cost, disbursements and legal

 fees of this action and attorney’s fees.

             G:   Such other and further relief as this Court may deem just and proper under the

 circumstances.

 Dated: New York, New York
        June 17, 2020

                                                Respectfully submitted,

                                                GODDARD LAW PLLC
                                                Attorneys for Plaintiff

                                                By: __/s/Saranicole A. Duaban_____
                                                       Megan S. Goddard Esq.
                                                       Saranicole A. Duaban, Esq.
                                                39 Broadway, Suite 1540
                                                New York, New York 10006
                                                Tel: 646-504-8363
                                                megan@goddardlawnyc.com
                                                saranicole@goddardlawnyc.com


                                                   10
